Citation Nr: 1418806	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the Veteran's posttraumatic stress disorder evaluation as 30 percent disabling.  In a July 2010 rating decision, the RO increased the evaluation of the Veteran's PTSD from 30 percent to 50 percent disabling, effective August 21, 2007. 

The Virtual VA paperless claims processing system includes a copy of the Veteran's February 2014 appellate brief and the July 2010 rating decision; however, the remainder of the records in that system are either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's August 2007 claim filing, he reported that he was being treated by John E. Harris, Staff Psychologist and Dr. Christine Fletcher, Psychiatrist, at the VA Outpatient Clinic in Decatur, Illinois.  Subsequently, in March 2008, he repeated his earlier statement about receiving treatment from the above referenced VA medical professionals.  These treatment records are not associated with the claims file.  The claims file contains a VCAA Checklist for Development that reports that on March 13, 2008, a request was made for these records.  However, the claims file is absent of the request from the RO to secure these documents, or a statement addressing the unavailability of these records.  

Additionally, a March 2008 statement from the Veteran lists Dr. Kahton as one of the Veteran's physicians.  On May 2, 2008, the RO sent a letter to the Veteran requesting the address of Dr. Kahton.  The Veteran responded to that request on May 15, 2008, and provided an address for Dr. Kahton.  The record is absent of a subsequent request from the RO to secure the Veteran's treatment records from Dr. Kahton, or a statement addressing the unavailability of these records.
  
Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's treatment records from VA Outpatient Clinic in Decatur, Illinois, specifically including the treatment records of John E. Harris, Staff Psychologist and Dr. Christine Fletcher, Psychiatrist.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  

Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing. 

2.  Obtain and associate with the claims file the Veteran's treatment records from Dr. Kahton at the VAMC in Danville, Illinois.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  

Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing. 

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



